DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the original application filed on 8/6/2020 and the claim set filed on 3/17/2022.  Acknowledgement is made with respect to a claim of priority to Provisional Application No. 63/007,325 filed on 4/8/2020.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “an X gate applied to one of the qubits”.  It is unclear as to what constitutes an X gate, the specification does not provide an adequate description of what is an X gate, and the claim does not appear to provide a clear definition of what is an X gate.  The relevant prior art of record and not relied upon in an art rejection, Khalid (“FPGA emulation of quantum circuits”) appears to suggest that an X gate “is a single-qubit gate that performs the quantum equivalent of a NOT operation on the qubit” (Khalid; Page 3, Column 2).  Similarly, claim 1 recites the limitation “applies BS gates to the qubits”.  It is unclear as to what constitutes a BS gate, as this term does not appear to be a term of art in the realm of quantum computing, the specification does not provide an adequate description of what is a BS gate, and the claim does not appear to provide a clear definition of what is an BS gate other than a “single parameterized 2-qubit gate”.  For examination purposes, the X gate and the BS gate will be interpreted to be matrices of complex numbers for loading classical data into quantum states, where the X gate is a single qubit gate and the BS gate is a two-qubit gate. 
	Claim 1 further discloses that “a number of subsequent layers is not more than ceiling(log2(n))”.  This “ceiling” is unclear in the context of this limitation.  Is the element “ceiling” implementing some sort of mathematical function, is it some sort of descriptive language, or is it something else?  Please explain.  For examination purposes, the limitation “a number of subsequent layers is not more than ceiling(log2(n))” of claim 1 will be interpreted to mean that the number of subsequent layers in the quantum circuit will be a logarithmic number of n with a base 2, n being an integer number of qubits in the quantum circuit.
	Claims 2-10 depend directly or indirectly from indefinite claim 1, and are rejected under 35 USC § 112(b) as being indefinite based on this dependency.  Appropriate correction is required.

	Claim 7 recites an equation that defines the BS gate of claim 1, but fails to define the variable ϴj.  For examination purposes, ϴj will be interpreted to mean a set of angles, per [0017] of the originally filed specification. Claim 8 depends directly from indefinite claim 7, and is rejected under 35 USC § 112(b) as being indefinite based on this dependency Appropriate correction is required.

Examiner Comment

Claims 1-10 would be allowed upon a proper overcoming over the 35 USC § 112(b) rejection of these claims.

Conclusion
                                                                                                                                                                                              
The claims have been searched, but no prior art was uncovered.  The closest prior art of record, Huggins et al. (“Towards quantum machine learning with tensor networks”) discloses a hybrid quantum-classical optimization procedure that is implemented in hardware and makes use of a binary decision tree pattern, but fails to explicitly disclose a first layer comprising an X gate applied to one of the qubits; and a plurality of subsequent layers that applies BS gates to the qubits according to a binary tree pattern, wherein each BS gate is a single parametrized 2-qubit gate and a number of subsequent layers is not more than ceiling(log2 (n)), all taught in the context of the remaining claim limitations and when considered as a whole, as claimed.

Further, Khalid et al. (“FPGA emulation of quantum circuits”) discloses a hardware quantum circuit model that makes use of single qubit X gates, but fails to explicitly disclose a first layer comprising an X gate applied to one of the qubits; and a plurality of subsequent layers that applies BS gates to the qubits according to a binary tree pattern, wherein each BS gate is a single parametrized 2-qubit gate and a number of subsequent layers is not more than ceiling(log2 (n)), all taught in the context of the remaining claim limitations and when considered as a whole, as claimed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huggins et al., “Towards quantum machine learning with tensor networks”, Jan., 9, 2019, Quantum Sci. Technol. 4 (2019), pp. 1-16.
Khalid et al., “FPGA emulation of quantum circuits”, Nov., 8, 2004, IEEE International Conference on Computer Design: VLSI in Computers and Processors, 2004. ICCD 2004. Proceedings, pp. 1-6.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403. The examiner can normally be reached Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127